15-309
     Steve v. Arone

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of January, two thousand sixteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                CHESTER J. STRAUB,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       CARL E. STEVE,
13                Plaintiff-Appellant,
14
15                    -v.-                                               15-309
16
17       LEO C. ARONE, COMMISSIONER, ET AL.,
18                Defendants-Appellees.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Carl E. Steve, pro se, Cheshire,
22                                             CT.
23
24       FOR APPELLEES:                        Terrence M. O’Neill, for George
25                                             Jepsen, Attorney General of the
26                                             State of Connecticut, Hartford,
27                                             CT.
28

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the District of Connecticut (Covello, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 5   AND DECREED that the judgment of the district court is
 6   AFFIRMED.
 7
 8        Carl Steve, pro se, appeals from the judgment of the
 9   United States District Court for the District of Connecticut
10   (Covello, J.) dismissing his claim for deprivation of his
11   right to send legal mail. Steve alleges that the prison
12   mail room interfered with his mail on one occasion by
13   blacking out the address on a letter that was returned to
14   him with the marking that it was returned by the addressee.
15   The district court dismissed his complaint sua sponte
16   because it concluded one isolated instance of interference
17   with legal mail could not form the basis of a constitutional
18   claim under 42 U.S.C. § 1983. We assume the parties’
19   familiarity with the underlying facts, the procedural
20   history, and the issues presented for review.
21
22        We review de novo a district court’s sua sponte
23   dismissal of a complaint. Giano v. Goord, 250 F.3d 146, 150
24   (2d Cir. 2001). To be well-pleaded a complaint must allege
25   enough facts to state a claim that is plausible on its face.
26   Cruz v. TD Bank, N.A., 711 F.3d 261, 267 (2d Cir. 2013).
27
28        The district court properly dismissed Steve’s complaint
29   for failing to state a claim. While ordinarily a court
30   should not dismiss a pro se complaint without first granting
31   leave to amend, because the new allegations raised in
32   Steve’s appellate brief similarly are not sufficient to
33   state a claim, we conclude that any amendment would be
34   futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
35   2000).
36
37        Accordingly, and finding no merit in Steve’s other
38   arguments, we hereby AFFIRM the judgment of the district
39   court.
40
41                              FOR THE COURT:
42                              CATHERINE O’HAGAN WOLFE, CLERK
43




                                  2